 Case 2:20-cv-13256-TGB-CI ECF No. 21, PageID.286 Filed 06/08/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

                                        )
                                        )
                                        )
IN RE:                                  )
CHEVROLET BOLT BATTERY                  )
LITIGATION                              )       Case No. 2:20-cv-13256-TGB-CI
                                        )
                                        )       PLAINTIFF GEORGE
                                        )       ZAHARIUDAKIS'S
                                        )       APPLICATION TO RELIEVE
                                        )       OBLIGATION TO
                                        )       SPECIFY LOCAL COUNSEL
                                        )       PURSUANT TO L.R. 83.20(f)(1)

      Now comes the Plaintiff, George Zahariudakis, by and through his attorney,

and for his Application to Relieve Obligation to Specify Local Counsel, Plaintiff

hereby states as follows:

      The undersigned counsel for Plaintiff is a member of the bar of the United

States District Court for the Eastern District of Michigan but is not a member of the

State Bar of Michigan. The undersigned counsel’s office is located in Woodland

Hills, California. L.R. 83.20(f)(1) provides, “On application, the Court may relieve

an attorney who is not an active member of the State Bar of Michigan of the

obligation to specify local counsel.”

      This case was transferred to this Court from the United States District Court

for the Northern District of California. Should the Court grant this Application, at

least one attorney employed by the law firm of the undersigned counsel who has an

                                            1
 Case 2:20-cv-13256-TGB-CI ECF No. 21, PageID.287 Filed 06/08/21 Page 2 of 3




appearance in this case will personally appear at all Court hearings and conferences,

as well as any depositions or other events that require a personal appearance within

this District. Should the Court deny this Application, Plaintiff requests the Court

grant him 30 days to obtain local counsel within this District and for such local

counsel to file his or her appearance.

      Wherefore, Plaintiff, George Zahariudakis, respectfully requests this

Honorable Court enter an order waiving the requirement of Local Rule 83.20(f)(1)

that Plaintiff retain local counsel to appear in this case and granting such other relief

as the Court deems appropriate.

Dated: June 8, 2021


                                  RESPECTFULLY SUBMITTED,

                                  GEORGE ZAHARIUDAKIS

                                  By:    s/ Todd M. Friedman
                                         Attorney for Plaintiff
                                         California Bar No. 216752
                                         Law Offices of Todd M. Friedman, P.C.
                                         21550 Oxnard Street., Suite 780
                                         Woodland Hills, CA
                                         Phone: (323) 306-4234
                                         Fax: (866) 633-0228
                                         tfriedman@toddflaw.com




                                           2
 Case 2:20-cv-13256-TGB-CI ECF No. 21, PageID.288 Filed 06/08/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 8, 2021, a copy of the foregoing Application was

filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.

                                                      s/ Todd M. Friedman
                                                      Attorney for Plaintiff




                                            3
